





SEPARATION AGREEMENT AND GENERAL RELEASE
This is a Separation Agreement and General Release (hereinafter “Agreement” or
“Separation Agreement”) entered into by and between Sarah Nielsen, her heirs,
legal representatives, legatees, successors and assigns (hereinafter referred to
as “Employee”) and Winnebago Industries, Inc (hereinafter referred to as
“Company”).
In consideration of the mutual promises contained in this Agreement, Company and
Employee agree as follows:
1.Employee and Company agree that Employee’s employment with Company ended
effective June 2, 2017 (the “Separation Date”).
2.Subject to the other conditions set forth herein, Company agrees to provide
Employee with the following:
a.Severance Payments. Employee will be eligible to receive an amount equal to 31
weeks of Employee’s current annual base salary ($345,045/52 wks * 31 wks =
$205,700.00), less legally required deductions, in 31 weekly installment(s). The
thirty one (31) week Severance Period represents twenty nine (29) weeks of
payments over and above what the Company in its discretion would award Employee
if she did not sign this Agreement. In addition, Employee will receive a one
time payment for a pro rata share of the fiscal 2017 Officers Incentive
Compensation Plan, Group A Officers based on actual time worked during fiscal
2017. The exact amount of the payment for the pro rata bonus shall be determined
following the close of the fiscal year 2017. Estimated payment date will be
October 2017, but the payment date will be no later than November 1, 2017.
Company will provide with the payment an accounting of the calculation of the
payment sufficient enough to allow Employee to determine how pro rata
share/bonus was calculated.
b.Health and Welfare Benefits. Employee’s health insurance shall terminate at
the end of the month in which the separation date occurs, and thereafter
Employee will be eligible for COBRA continuation coverage, provided she timely
elects such coverage and meets the other conditions, including timely payment of
monthly premiums. The Company shall pay Employee, in addition to the other
payments described herein, a lump sum of $8,400.00, which is approximately
equivalent to the premium cost of COBRA coverage during the Severance Period.
This payment shall have no effect on the length of time COBRA coverage is
available to Employee and is not intended to extend that time period. The
payment shall be made within 30 days from the Separation Date, provided Employee
has not rescinded the Agreement. All other benefits such as life insurance,
disability insurance, 401(k) deferrals and match, and vacation accrual will
cease as of Employee’s Separation Date.
c.Other Benefits. Employee had stock awards granted in October 2014, October
2015, and December 2016, which have unvested shares remaining. Upon this
Agreement becoming enforceable, Company will take appropriate actions to have
9166 shares of the unvested shares vest (1,666 shares from the October 2014
grant, 5000 shares from the October 2015 grant,


1

--------------------------------------------------------------------------------



and 2500 shares from the December 2016 grant). Employee shall not be entitled to
any of the other unvested shares or stock options that are currently not vested.
The balance of the stock award agreements provisions shall remain enforceable
and appropriate taxes will be withheld from either the proceeds of shares sold,
share withholding, other compensation payable hereunder, or as otherwise paid by
Employee. Any earned, but unused vacation shall be paid in a lump sum within 30
days of the Separation Date. During her employment, Employee may have
participated in other benefit plans at Winnebago. Employee will be eligible to
continue participation in those plans to the extent permitted under the terms of
the plan documents or agreements and her rights to benefits shall be and remain
subject to the terms and conditions set forth in the plan documents or
agreements.
d.Non-Disparagement By Company. Company agrees not to libel, slander or
disparage the Employee to any individuals or groups.
3.The parties agree that the items identified in Paragraph 2 above are
consideration in addition to any payments or other benefits to which Employee
would otherwise be entitled, and include consideration of the waiver and release
of claims set forth in paragraph 5 below.
4.Employee agrees:
a.She will not be entitled to, nor have any claim to, any compensation under (i)
any other incentive compensation plan and/or (ii) any other compensation plan;
b.To cooperate with Company to complete or transfer all pending projects and
employment matters as determined by the Company prior to the Separation Date;
c.To provide Company with reasonable cooperation and assistance, including
accurate and truthful testimony at trial if deemed necessary, for all lawsuits
or proceedings for which Employee’s testimony or cooperation may be warranted
after the Separation Date. Company shall reimburse Employee for any reasonable
and necessary expense incurred as a result of Employee’s cooperation and
assistance;
d.To promptly return to Company no later than the Separation Date all Company
materials and property, including but not limited to draft books, credit cards,
cash advances, price books and customer lists, computers, and to file Employee’s
final expense report;
e.Not to use, copy or disclose, directly or indirectly, to anyone not connected
with Company any confidential information or trade secrets obtained during the
term of Employee’s employment with Company including any memoranda, books,
records, documents, or client lists for use outside of Company. In addition, the
Confidentiality and Intellectual Property Rights Agreement signed by the
Employee, shall continue in force indefinitely according to its terms and
conditions;
f.Not to solicit current Company employees to leave such employment for a period
of one year from the Separation Date;


2

--------------------------------------------------------------------------------



g.Not to libel, slander or disparage the Company or its policies or practices to
any individua or groups; and
h.For a period of one (1) year (any separation of my employment with Company for
any reason (the “Non-competitive Period”), I agree not to accept employment with
another company that competes, directly or indirectly, with Company or is a
Material Supplier to Company within the United States or Canada. For purposes of
this paragraph, “employment” includes, but is not limited to, any of the
following roles: employee, advisor, consultant, independent contractor,
principal, agent, partner, officer, director, shareholder (at all if the company
is not publicly traded or owner of more than 5% of the outstanding shares if the
company is publicly traded) or otherwise. Competing indirectly, for purposes of
this Agreement, shall mean any activity that has a negative financial impact on
Company. Material Supplier shall mean any supplier that sells goods to
Winnebago, in the aggregate, of more than $10,000,000 annually as of the date of
this Agreement which the parties have identified. I acknowledge that the
geographic territory identified above represents a reasonable and appropriate
geographic area for purposes of this Agreement. I will inform any new employer,
prior to accepting employment, of the existence of this non-competition
obligation and provide such employer with a copy of this Agreement. If my
employment with Company ends, regardless of the reason, I acknowledge I will not
be paid any additional compensation for this non-competition obligation. I agree
that the foregoing restrictions are reasonable and necessary for the protection
of the business and interests of Company and will not deprive me of the means or
opportunity for suitably supporting and maintaining myself or my family, or for
obtaining employment after my employment with Company ends.
5. Subject to Paragraph 5(b) below and as a material inducement to Company to
enter into the Agreement, Employee, on Employee’s own behalf and on behalf of
Employee’s heirs, executors, agents, administrators, successors, assigns and
representatives, covenants not to sue and fully and forever releases, acquits
and discharges Company, its shareholders, partners, officers, directors,
employees, agents, attorneys, representatives, parents, subsidiaries, divisions,
affiliated companies, joint venture companies, insurers, customers, suppliers,
and successors (collectively the “Releasees”), of and from any and all actions,
causes of action, claims and demands whatsoever (collectively “claims”) that
Employee may have had, may now have, or may hereafter have against Releasees,
including without limitation any and all claims in any way related to or based
upon Employee’s employment with and/or Employee’s severance from employment with
Company, including without limitation any claims for unpaid wages, breach of
contract, implied contract, promissory estoppel, tortious conduct or claims
arising under any federal or state statute or law or local ordinance, including
but not limited to: the Age Discrimination in Employment Act (“ADEA”); the Older
Workers Benefit Protection Act (“OWBPA”); the Americans with Disabilities Act as
Amended (“ADAA”); the Family and Medical Leave Act (“FMLA”); Title VII of the
Civil Rights Act of 1964; the Civil Rights Acts of 1991; the Employee Retirement
Income Security Act (“ERISA”); the Worker Adjustment and Retraining Notification
Act (“WARN”); Iowa’s or any other state’s fair employment practices laws; any
other federal, state or local law, including without limitation, any other
federal, state or local employment discrimination law; or claims arising under
any public policy, contract or covenant (express or implied) or common law.
Provided, however, that if the Company were to breach the Agreement, this
release would not bar an action by Employee against the Company to enforce its
term(s).


3

--------------------------------------------------------------------------------



a.On Employee’s own behalf and on behalf of Employee’s heirs, executors, agents,
administrators, successors, assigns and representatives, Employee specifically
waives any right or claim under the Age Discrimination in Employment Act of 1967
as amended and the Older Workers Benefit Protection Act (collectively referred
to as the “Act”). Employee acknowledges and agrees that this waiver of any right
or claim under the Act (hereinafter “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (i) that this Waiver is part of a written
agreement between Employee and the Company; (ii) that this Agreement and this
Waiver are written in a manner which Employee understands; (iii) that this
Waiver specifically relates to rights or claims arising under the Act; (iv) that
Employee does not waive any rights or claims under the Act that may arise after
the date of execution of this Agreement and Waiver as set forth below; (v) that
Employee waives rights or claims under the Act arising on or before the
execution date of this Agreement in exchange for consideration in addition to
anything of value to which Employee is already entitled to receive; (vi) that
Employee is hereby advised in writing to consult with an attorney prior to
executing this Agreement and Waiver; (vii) that Employee has a period of
twenty-one (21) days within which to consider this Agreement and Waiver; (viii)
Employee’s execution of this Agreement during such 21 day period constitutes a
waiver of the remainder of the period; and (ix) that for a period of seven (7)
days following the execution of this Agreement and Waiver, Employee may revoke
the Agreement and Waiver, and the Agreement and Waiver will not become effective
or enforceable until the revocation period expires.
b.This Agreement covers both claims that Employee knows about and those Employee
may not know about. Employee expressly waives all rights afforded by any statute
that limits the effect of a release with respect to unknown claims. Employee
understands the significance of Employee’s release of unknown claims and
Employee’s waiver of statutory protection against a release of unknown claims.
c.This Agreement shall not affect Employee’s claims arising out of any social
security, workers’ compensation or unemployment laws, any right employee may
have to recover incentives for reporting misconduct by the Company or its
employees, or under the terms of any employee pension or welfare or benefit
plans or programs of the Company, which may be payable now or in the future to
Employee.
d.Employee warrants and represents that, other than any as referenced in this
Agreement, Employee has not filed a law suit or other complaint asserting any
claims that are released in this Agreement. Should any person, organization or
other entity file, claim, sue or cause or permit to be filed any civil action,
suit or legal proceeding against any of the Releasees involving any matter
occurring at any time up to the time Employee signs this Agreement, Employee
agrees not to seek or accept any personal or monetary relief in such action or
proceeding.
6.This Agreement shall not be construed as an admission by Company of any wrong
doing or any violation of federal, state or local law, regulation or ordinance,
and Company specifically disclaims any wrongdoing whatsoever against Employee on
the part of itself, its employees, representatives or agents.
7.Employee represents and warrants that she is the sole owner of the actual or
alleged claims, demands, rights, causes of action and other matters which are
released herein; that the same


4

--------------------------------------------------------------------------------



have not been transferred or assigned or caused to be transferred or assigned to
any other person, firm, corporation or other legal entity; that they have
obtained all approvals necessary to enter into this Agreement; and that she has
the full right and power to grant, execute, and deliver the releases,
undertakings and agreements contained herein.
8.It is understood and agreed that for purposes of this Agreement the term
“Company” as used herein shall include Winnebago Industries, Inc., and any other
subsidiaries,or affiliated companies, and all officers, directors and employees
of any of the foregoing.
9.To the extent that any provision of this Agreement shall be deemed by any
court to be unenforceable, such provision shall be deemed modified or omitted to
the extent necessary to make the remaining provisions enforceable; in that
event, the parties agree to use their best efforts to substitute a valid, legal
and enforceable provision, which insofar as practical, implements the purpose of
this Agreement.
10.Employee expressly acknowledges that Employee understands all the provisions
of this Separation Agreement and General Release and is voluntarily entering
into this Agreement and Release.
11.All disputes arising from this Agreement and otherwise between the Company
and Employee as to state laws shall be governed by the laws of the State of
Iowa. The venue for any dispute between the parties arising from this Agreement
or otherwise shall be in Winnebago County, Iowa.
12.In addition to the other remedies allowed by law and this Agreement, if
either party initiates any action or proceedings to enforce this Agreement, the
prevailing party in such action or proceeding shall be entitled to recover the
costs, including reasonable attorneys’ and expert witness fees.
13.This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all prior oral or written
agreements, commitments or understandings with respect thereto.


 
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
 
/s/ Scott C. Folkers
 
By:
/s/ Bret Woodson
6/19/17
Witness
 
 
Bret Woodson
Date
 
 
 
Its Vice President, Human Resources
 
 
 
 
 
 
 
 
 
 
 
/s/ Scott C. Folkers
 
 
/s/ Sarah Nielsen
6/15/17
Witness
 
 
Sarah Nielsen
Date
 
 
 
 
 
 
 
 
 
 

                        


5